UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1563


MARK WHITE,

                    Plaintiff - Appellant,

             v.

METROPOLITAN WASHINGTON AIRPORTS AUTHORITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00670-LMB-IDD)


Submitted: September 14, 2017                                     Decided: October 5, 2017


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mark White, Appellant Pro Se. Morris Kletzkin, I, Joseph Walter Santini,
FRIEDLANDER MISLER, PLLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark White appeals the district court’s order granting Defendant’s summary

judgment motion on his claims, brought pursuant to the Family and Medical Leave Act,

29 U.S.C.A. §§ 2601 to 2654 (West 2009 & Supp. 2017); the Americans with Disabilities

Act, 42 U.S.C. §§ 12101 to 12213 (2012); Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017); and the Rehabilitation Act of

1973, as amended, 29 U.S.C.A. §§ 701 to 796l (West 2008 & Supp. 2017). We have

reviewed the record and discern no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See White v. Metro. Wash. Airports Auth., No. 1:16-

cv-00670-LMB-IDD (E.D. Va. Apr. 14, 2017 & May 5, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2